Order amending judgment reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on the ground that the village was not chargeable with interest on the fund due to the principal contractor. (Lien Law, §§ 5, 60;* Rockland Lake Co. v. Portchester, 102 App. Div. 360; affd., 185 N. Y. 590; Moran v. Mayor, etc., of New York, 162 App. Div. 377.) Section 480 of the Civil Practice Act† is not applicable. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.

 Added by Laws of 1911, chap. 873, as respectively amd. by Laws of 1916, chap. 507, and Laws of 1929, chap. 515.— Rep.


 Amd. by Laws of 1927, chap. 623.— [Rep.